Title: To James Madison from Charles W. Goldsborough, 4 May 1809
From: Goldsborough, Charles W.
To: Madison, James


Navy Department 4 May 1809.
With your approbation the enclosed letter to Comre. Rodgers will be forwarded and a similar proposition will be made, through the commanding officers, to all the supernumerary meritorious sailing masters. I incline to the opinion that the Government can retain the greater portion without any expence; and thus, on emergency, have a corps of valuable men, selected from personal knowledge of their merits, at command. With great respect
Ch W Goldsborough.
 

[Enclosure]

Com. John Rodgers, New-York
Navy Departmt. 4 May 1809.
I have just received your letter of the 30t ult. You will place all the gun boats under the charge of captain Chauncey, and attach lieut. Thorn, 1 of your best masters, 1 midshipman, and 1 surgeon to his command. These, with one man for each boat, and 1 cook for the whole, will be a sufficient number to keep the boats in a state of preservation, and supply small detachments for the service of the Yard, and to aid occasionally in the repairs of our public ships. I send by this mail, the requisite instructions to capn. Chauncey.
Sailing Masters Storer, Pennick, and Maddox, having been dismissed, there remain under your command 5 supernumerary masters. From your report it appears that these are deserving men, and it would give pain to the President to dismiss them. Their services however are not required, and the public good will not permit their being retained on pay. Considering their merits the President will consent to their retaining their appointments upon the condition, that their Pay shall henceforth cease, and they shall not be entitled to draw any pay until called into actual service. You will mention this determination to these gentlemen; and to such of them as may wish to retain their appointments upon the condition above stated, you will give furloughs, in which you will explicitly state, that they shall not be entitled to draw any pay until they shall be called into actual service; and that they shall from time to time report themselves to this Department. And you will state to me the names of such as may prefer being dismissed, or if any of them should choose to resign, their resignations will be accepted.
The Revenge not being on the gun boat Establishment, was not comprehended in the instructions to place the gun boats in ordinary. She is to remain in her present situation until further orders. Respectfully
Ch: W: GoldsboroughActg Secy of the navy.
